DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on November 09, 2021. Claims 1-20 are pending and addressed below.

Response to Arguments
5.    Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office Action.
6.    Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejection set forth in the previous Office Action.
7.    Applicant’s amendments (and Examiner’s amendments herein below) are sufficient to overcome the 35 U.S.C. 102/103 rejections set forth in the previous Office Action.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with George Howarah (Reg. No. 72,012) on 14 January 2022.
The application has been amended as follows:

Listing of Claims:

(Currently Amended) A device comprising 
a first memory for storing a first key used by a first cryptographic algorithm executed by the device, 
a second memory for storing a second key used by a second cryptographic algorithm executed by the device, and
a selection unit configured to use only one of the first cryptographic algorithm or the second cryptographic algorithm during [[an]] operation of the device.

17.	(Currently Amended) A method for operating a device,
wherein the device comprises:
a selection unit configured to use only one of a first cryptographic algorithm or a second cryptographic algorithm during operation of the device,
wherein the method comprises:
	the first cryptographic algorithm executed by the device in a first memory, 
the second cryptographic algorithm executed by the device in a second memory,


selecting, by the selection unit and during [[the]] operation of the device, only one of the first cryptographic algorithm or the second cryptographic algorithm.

19.	(Currently Amended) A computer program product a non-transitory computer-readable medium and instructions for performing the steps of the method according to claim 17.

Allowable Subject Matter
9.    Independent claims 1 and 17 are allowed. Dependent claims 2-16 and 18-20 are allowed based on their dependency.

10.    The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, “a selection unit configured to use only one of the first cryptographic algorithm or the second cryptographic algorithm during operation of the device.”

12.    The closest prior arts made of record are:
i)	Hadley (U.S. Pub. No. 2014/0164793 cited in the previous Office Action and hereinafter referred to as Hadley) which discloses a processor requests memory access and a memory management unit (MMU) determines which algorithm to use (see paragraphs [0014], [0018], [0019], [0033], [0036], [0038], [0054]-[0056] and Figs. 1, 2 and 6 of Hadley).
ii)	Candelore et al. (U.S. Pub. No. 2004/0049688 cited in the previous Office Action and hereinafter referred to as Candelore) which discloses exclusively using  newly selected encryption algorithm (see paragraph [0038] of Candelore).

While the prior art was found to generally disclose selecting an algorithm, the prior art was not found to disclose the cited limitations in combination with the other limitations. Therefore, claim 1 is considered to recite allowable subject matter. Claim 17 is considered to recite allowable subject matter for similar reasons to claim 1.

14.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

15.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sinn et al. (U.S. Patent No. 8,345,876) – cited for teaching changing settings to select an algorithm – col. 14 lines 15-44 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THADDEUS J PLECHA/Examiner, Art Unit 2438